DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of compound AHK2 in the reply filed on 29 June 2021 is acknowledged.  The traversal is on the ground(s) that the basic structure of a carbocyclic ring connected to a triazole ring is enough to show unity.  This is not found persuasive because prior art exists against instant claim 1 where the carbocyclic ring is not fused with another ring.  In light of the election, a search of instant formula (I) is extended to a scope shown below where A (node 7) is S, Claims 1-14 and 16-21 are pending and examined on the merits.

    PNG
    media_image1.png
    147
    365
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    242
    416
    media_image2.png
    Greyscale

The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statement filed 1 February 2019, 24 June 2019, 26 October 2020 are acknowledged and considered.
Claim Objections
Claims 1-11, 13, 14, and 16-21 are objected to because of the following informalities:  they contain non-elected subject matter.  Since a search was not extended to compounds in which the 6-membered C-ring was not fused with another ring, the language below regarding two X groups joining together is objected to.

    PNG
    media_image3.png
    45
    641
    media_image3.png
    Greyscale

Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11, 13, 14, and 16-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification is enabling for a compound of instant formula (I), or a pharmaceutically acceptable salt, stereoisomer, solvate, complex, or an isotopically labeled derivative thereof.  The specification does not reasonably provide enablement for a prodrug of instant formula (I).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 

Consideration of the relevant factors sufficient to establish a prima facie case for lack of enablement is set forth herein below:

The nature of the invention and (2) the breadth of the claims:
The claims are drawn to a compound where a carbocyclic unsaturated ring is connected to a triazole ring by a S(O)0-2-alkylene group. The triazole ring is substituted by an alkylene-(carboxylic acid, ester, or dialkylamine group).  Thus, the claims taken together with the specification imply a 

    PNG
    media_image4.png
    101
    236
    media_image4.png
    Greyscale

The state of the prior art and (4) the predictability or unpredictability of the art:
ZAWILSKA (Pharmacological Reports, 2013, 65 1-14) describes that more research is needed to understand prodrugs ((page 11, second column).	
The relative skill of those in the art:
Those of relative skill in the art are those with level of skill of the authors of the references cited to support the examiner’s position (MD’s, PhD’s, or those with advanced degrees and the requisite experience in preparation of a prodrug
The amount of direction or guidance presented and the presence or absence of working examples:
The specification has provided guidance for compound of instant formula (I), or a pharmaceutically acceptable salt, stereoisomer, solvate, complex, or an isotopically labeled derivative thereof.  
The specification does not provide guidance for prodrug of instant formula (I).
The quantity of experimentation necessary:
Considering the state of the art as discussed by the references above, particularly with regards to a prodrug of instant formula (I) and the high unpredictability in the art as evidenced therein, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims.
Claims 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification is enabling for the treatment of Duchenne muscular dystrophy, Becker muscular dystrophy, and Alzheimer’s disease with a compound of formula (I).  The specification does not reasonably provide enablement for the concurrent treatment and prevention of the same disease as well as the treatment and/or prevention of the scope of diseases claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 

Consideration of the relevant factors sufficient to establish a prima facie case for lack of enablement is set forth herein below:

The nature of the invention and (2) the breadth of the claims:
The claims are drawn to treatment and/or prevention of a disorder with a compound of instant formula (I) (see previous rejection).  Thus, the claims taken together with the specification imply a compound of instant formula (I) or a pharmaceutically acceptable salt, stereoisomer, solvate, complex, an isotopically labeled derivative, or prodrug thereof can treat and/or prevent a disease.
The state of the prior art and (4) the predictability or unpredictability of the art:
LANNER (Calcium Signaling, 2012, bibliographic data and table of contents, and chapter 9, pages 217-234) describes the following ideas: ryanodine receptors are linked to the treatment of malignant hyperthermia, central core disease, catecholaminergic polymorphic ventricular tachycardia, arrhythmogenic right ventricular dysplasia (abstract), and diabetic cardiomyopathy (page 226, last paragraph to page 227, first paragraph); and more research is needed to understand the therapeutic benefit of RyR is needed (page 218, second paragraph to page 220, first paragraph; page 228, last paragraph). 
McGreevy (Disease Models and Mechanisms, 2015, 8, 195-213) describes that Duchenne muscular dystrophy has no cure, and is therefore not preventable (abstract).
PULLEY (US 7067057, issued 27 June 2006) describes Alzheimer’s disease cannot be prevented (column 2, lines 40-45).  
The relative skill of those in the art:

The amount of direction or guidance presented and the presence or absence of working examples:
The specification has provided guidance for the treatment of Duchenne muscular dystrophy or Becker muscular dystrophy with a compound of formula (I) (pages 43-47)..  
The specification does not provide guidance for the concurrent treatment and prevention of the same disease as well as the treatment and/or prevention of the scope of diseases claimed.
The quantity of experimentation necessary:
Considering the state of the art as discussed by the references above, particularly with regards to treatment and/or prevention with a compound of formula (I) and the high unpredictability in the art as evidenced therein, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FERRONI (Journal of Medicinal Chemistry, 2017, 60, 3082-93, cited in IDS).  Ferroni describes compounds 12a and 13a (page 3086, scheme 5).  In compound 12a, the following instant definitions apply: X is F; m is one; n is zero; R1 and R2 are each methylene; and Y is C(O)-OMe.  In compound 13a, the following instant definitions apply: X is F; m is one; n is zero; R1 and R2 are each methylene; and Y is C(O)-OH.      

    PNG
    media_image5.png
    280
    790
    media_image5.png
    Greyscale

Claim(s) 1-10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by XP-002773851 (available on STN 2 May 2017, cited in IDS).  Compound with registry number 2094391-58-7 meets the following instant definitions: X is OMe; m is one; n is zero; R1 and R2 are each methylene; and Y is C(O)-OMe.  This compound is the same compound as the first recited compound of claim 12.

    PNG
    media_image6.png
    140
    388
    media_image6.png
    Greyscale

Allowable Subject Matter
Claims 1-14 and 16-21 are not allowable.
The following is a statement of reasons for the indication of allowable subject matter:  PETRINI (Synthesis, 2009, 18, 3143-3149) describes compound 8g (page 3144, table 1).  This compound neither anticipates nor renders obvious a compound of the instant application because instant variable R1 cannot be substituted with a heteroaryl group.  

    PNG
    media_image7.png
    117
    588
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    182
    624
    media_image8.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077.  The examiner can normally be reached on 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOBLE E JARRELL/Primary Examiner, Art Unit 1699